Citation Nr: 1036958	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-40 958	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's hearing acuity is manifested by no worse than level 
VI hearing in the right ear and level VII hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2008 and 
April 2010.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to an increased rating, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the Veteran's service treatment 
records (STRs), VA and private medical records, and secured 
examinations in furtherance of his claim.  VA examinations with 
respect to the issue on appeal were obtained in April 2008 (which 
included a January 2009 follow-up opinion to correct an 
arithmetic error made in calculating pure tone threshold averages 
during the April 2008 examination), and May 2010.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they were predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, considered all of the pertinent evidence 
of record, and provided information necessary to apply the 
relevant diagnostic codes pertaining to the Veteran's loss of 
hearing acuity.  Although an arithmetic error was made during the 
April 2008 VA examination while calculating pure tone threshold 
averages, this error was corrected by a January 2009 VA examiner 
who reassessed the April 2008 examination, and found that the 
pure tone threshold results at the four frequencies were 
consistent and reliable.  Further, in April 2010, the Board 
remanded this claim to obtain a VA audiological examination, and 
to have the examiner study the results of the April 2008 VA 
examination, and reconcile it with the results obtained in a 
September 2008 private audiological evaluation.  The May 2010 
examiner provided a thorough explanation regarding the accuracy 
and reliability of the audiological examinations of record, and 
reconciled the word recognition scores obtained at the April 2008 
examination, and September 2008 examination.  Accordingly, the 
Board finds that VA's duty to obtain a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

II. Analysis

The Veteran was afforded a VA audiological examination in April 
2008.  The audiological evaluation conducted by J.J., AuD., 
reported that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
80
70
75
LEFT

30
75
80
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 82 percent in the left ear.  Pure 
tone threshold averages at the April 2008 VA examination were 
originally incorrect due to a mathematical error, but these pure 
tone threshold averages were later corrected by way of a January 
2009 report, where the audiologist noted that the April 2008 pure 
tone threshold results at the four frequencies were reliable and 
consistent; and that there had simply been an arithmetic error in 
April 2008 when calculating the pure tone threshold averages for 
each ear.  In January 2009, F.J., AuD, re-interpreted the April 
2008 VA audiological pure tone threshold results to reflect the 
averages for the 4 pertinent frequencies, noting that the proper 
four-frequency pure tone threshold average for the right ear was 
66.25 and for the left ear, the frequency average was 65 
decibels.  

Also of record is an audiological examination from South Central 
ENT, obtained in September 2008, noting pure tone threshold 
averages of 55 decibels in the right ear, and 63 decibels in the 
left ear.  Word recognition scores for the right ear were found 
to be:  90 percent at 90 decibels, 90 percent at 75 decibels, and 
44 percent at 55 decibels.  Word recognition scores for the left 
ear were found to be:  90 percent at 90 decibels, 70 percent at 
85 decibels, and 48 percent at 55 decibels.  It is unclear 
whether the Maryland CNC was used to determine the speech 
recognition results as the examiner did not specifically state 
what method he used to obtain the results.  (It should also be 
noted that the audiogram did not appear to have included test 
results for the 3000 Hertz frequency, which is required to obtain 
the 4-threshold average for rating purposes.  38 C.F.R. § 4.85(d) 
(2009).)

The Veteran was afforded a VA audiological examination in May 
2010.  The audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
80
80
85
LEFT
30
40
80
85
80

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 66 percent in the left ear.  Pure 
tone threshold averages at the four relevant frequencies were 75 
decibels for the right ear, and 71.25 decibels for the left ear.  
The examiner diagnosed the Veteran with normal to severe 
sensorineural hearing loss in the right ear, and mild to severe 
sensorineural hearing loss in the left ear.

The May 2010 VA examiner, J.J., AuD., was also asked to study the 
results from the April 2008 VA examination and September 2008 
private audiological examination, and reconcile the two 
audiological examinations, and in doing so, provide an 
explanation as to why the April and September word recognition 
scores were so starkly different.  In this regard, the 2010 
examiner explained that word recognition scores are not provided 
prior to examination, but are obtained at PB maximum levels (the 
best score obtained).  The examiner noted that PB-max is not 
obtained at low levels of normal conversational speech when 
severe hearing losses are considered.  PB maximum scores 
according to the Handbook of Standard Procedures and Best 
Practices for Audiology are required by VA.  J.J., AuD, noted 
that the September 2008 audiological examination from 
Southcentral ENT, contained word recognition scores at 90 
decibels of 90% in each ear, and noted that these results are 
considered to be PB maximum scores.  In light of this, J.J., 
AuD., noted that the Veteran's word recognition scores were 
actually better in September 2008 than those obtained in April of 
2008 by the VA examiner.  

Therefore, the audiologist explained that despite the Veteran's 
assertion that the September 2008 private examination should be 
used for rating purposes because his word recognition scores were 
much worse at the September 2008 SouthCentral ENT examination 
than his word recognition scores at his April 2008 VA examination 
used for rating purposes, the Veteran was incorrect.  J.J., AuD, 
stated that the September 2008 word recognition scores of 44% and 
48% for the right and left ear respectively, were obtained at 55 
decibels, which is uncommon and also inappropriate for the degree 
of loss that the Veteran showed at the examination in September 
2008.  J.J., AuD., noted that there was no recording on the 
September 2008 examination of the test type; nor did the examiner 
make clear whether masking was presented to the non-test ear for 
testing.  

In summary, although the Veteran contends that the results of the 
September 2008 private audiological examination should be 
considered for rating purposes, this is not possible because as 
noted above, it is unclear whether the September 2008 
SouthCentral ENT examiner utilized the Maryland CNC to determine 
the speech recognition results as the examiner did not 
specifically state what method he used to obtain the results.  
Further, as noted by the 2010 VA examiner, the 2008 examiner did 
not record the test type, nor was it clear if masking was 
presented to the non-test ear for testing.  Finally, the 
September 2008 audiogram did not appear to have included test 
results for the 3000 Hertz frequency, which is required to obtain 
the 4-threshold average for rating purposes.  38 C.F.R. § 4.85(d) 
(2009).  Therefore, VA is unable to use the results obtained from 
the September 2008 private audiological examination for rating 
purposes.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also found that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  In this case, the Board does 
not find that the medical evidence of record warrants a staged 
rating. 

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's 
hearing loss, the Board notes that hearing loss evaluations are 
determined by a mechanical application of the rating schedule, 
which is grounded on numeric designations assigned to audiometric 
examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999).  Ratings range from zero to 100 percent based 
on organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85(c).  

To rate the degree of disability, the rating schedule establishes 
11 auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85, Table VI.  Once the auditory acuity levels are 
determined, Table VII is then used with the resulting auditory 
acuity level Roman numeral scores, which reveals the disability 
rating to be awarded.

Entering the examination results from the Veteran's April 2008 VA 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear warrants a score of IV and the 
left ear warrants a score of IV:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I

Entering these results in Table VII, it can be seen that, based 
on the examination results in April 2008, the Veteran's bilateral 
hearing loss was 10 percent disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Entering the examination results from the Veteran's May 2010 VA 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear warrants a score of VI and the 
left ear warrants a score of VII:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I

Entering these results in Table VII, it can be seen that, based 
on the examination results in May 2010, the Veteran's bilateral 
hearing loss was 30 percent disabling at that time:

Table - VII Percentage Evaluation

VI
50
50
40
40
30
30





B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear













Exceptional Patterns of Hearing Impairment

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, as 
will be explained below, although the Veteran's left ear decibel 
levels meet the criteria for an exceptional pattern of hearing 
impairment at the April 2008 VA examination, and the right ear 
decibel levels meet the requirement for an exceptional pattern of 
hearing loss at the May 2010 VA examination; application of 
38 C.F.R. § 4.86 does not produce a rating higher than the 
currently assigned 30 percent at any point during the pendency of 
the appeal.  Specifically, 38 C.F.R. § 4.86(a) states that when 
the puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

Table VIA

0-41
42-48
49-55
56-62
63-69
70-76
I
II
III
IV
V
VI

In this case, the May 2010 examination reflected pure tone 
thresholds in the right ear of 55 decibels at 1000 Hertz, 80 
decibels at 2000 and 3000 Hertz, and 85 decibels at 4000 Hertz.  
The pure tone threshold average for the right ear at the four 
relevant frequencies was 75 decibels.  Based on Table VIA above, 
the Roman numeral designation for 75 decibels would be VI.  
Utilizing a Roman numeral designation of VI for the right ear, 
and VII for the left ear (which did not show evidence of an 
exceptional pattern of hearing loss) in Table VII (shown above), 
the same 30 percent rating is obtained.

Additionally, 38 C.F.R. § 4.86(b) also pertains to exceptional 
patterns of hearing loss, and provides for the possibility of a 
higher evaluation when the puretone threshold at 1000 Hertz is 30 
decibels or less and the puretone threshold at 2000 Hertz is 70 
decibels or more.  When this is the case, the Roman numeral 
designation for hearing impairment will be determined from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Here, the April 2008 VA examination shows pure tone threshold 
levels in the left ear of 30 decibels at 1000 Hertz, 75 decibels 
at 2000 Hertz, 80 decibels at 3000 Hertz, and 75 decibels at 4000 
Hertz.  The pure tone threshold average for the left ear was 65 
decibels.  Entering 65 decibels into Table VIA, reveals a Roman 
numeral designation of V.  Elevating V to the next higher Roman 
numeral level produces a left ear Roman numeral designation of 
VI.  Entering a left ear score of VI, and a right ear score of IV 
into Table VII, results in no higher than the already assigned 30 
percent evaluation.

In summary, despite evidence of exceptional patterns of hearing 
loss at the April 2008 VA examination in the left ear, and at the 
May 2010 VA examination in the right ear, applying the relevant 
provisions produces no higher than the Veteran's currently 
assigned 30 percent evaluation.

In deciding this issue the Board has considered the provisions of 
38 U.S.C.A. § 5107 (benefit of the doubt).  Under the benefit-of-
the-doubt standard, when a Veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue material to 
the determination of a matter, the law dictates that the benefit 
of any doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined by a 
mechanical application of numeric designations assigned to 
audiometric examination results, which are not contradicted by 
the remaining record, the preponderance of the evidence is 
against the claim.  As for the Veteran's claim that the rating 
does not reflect the problems he has with ordinary life 
situations, it should be pointed out that the percentage ratings 
have been established by VA with the average impairment caused by 
varying degrees of hearing loss relative to earning capacity in 
mind.  38 C.F.R. § 4.1.  

As noted above, this determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's hearing loss has reflected 
so exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The VA examiners explicitly 
mentioned the functional difficulties about which the Veteran 
complained.  This disability has been accurately reflected by the 
schedular criteria.  Without evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2009).  There is no suggestion in the record that the 
Veteran's hearing loss warrants extra-schedular consideration.  
38 C.F.R. § 3.321 (2009).  

Based on the foregoing analysis of all of the facts in evidence, 
the Board finds that the Veteran's bilateral sensorineural 
hearing loss does not warrant a rating in excess of the currently 
assigned 30 percent.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for service-
connected bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


